Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
An on-vehicle event detection and reporting system comprising: a camera; an event buffer, a continuous digital video recorder (DVR) memory; a clock circuit; a wireless transceiver; a processor, coupled to the camera, event buffer, DVR memory, clock circuit and wireless transceiver, wherein the processor is configured to: store continuous video data received from the camera in the DVR memory, store event data, separately received from the camera, in the event buffer, in response to detecting a driving or vehicle event, wherein the event data comprises video data corresponding to a point in time when the driving or vehicle event occurred, cross-reference the event data with the continuous video data stored in the DVR memory, transmit, via the wireless transceiver to a remote server, the event data stored in the event buffer in response to detecting the driving or vehicle event, wherein at least a portion of the event data is configured to be displayed on a user computer, receive, from the remote server via the wireless transceiver in response to transmitting the event data to the remote server, a request for additional data corresponding to the detected driving or vehicle event, wherein the request includes an event identifier corresponding to the detected driving or vehicle event, and the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type, identify the additional data in the DVR memory using the event identifier and the cross-reference between the event data with the continuous video data stored in the DVR memory, and transmit, via the transceiver to the remote server, the identified additional data from the DVR memory, wherein the additional data is configured to be displayed on the user computer (Independent claim 1; claims 2-15 depend from claim 1).
A method for providing event data from cross-referenced data memories of an on-vehicle event detection and reporting system, the method comprising: storing, in a digital video recorder (DVR) memory of the system, continuous video data captured by an on-vehicle camera; storing event data, separately captured by the on-vehicle camera, in an event buffer of the system in response to detecting a driving or vehicle event, wherein the event data comprises video data corresponding to a point in time when the driving or vehicle event occurred; cross-referencing the event data in the event buffer with the continuous video data stored in the DVR memory, transmitting, via a wireless transceiver of the system to a remote server, the event data stored in the event buffer in response to detecting the driving or vehicle event for display on a user computer; receiving, from the remote server via the wireless transceiver in response to transmitting the event data to the remote server, a request for additional data corresponding to the detected driving or vehicle event, wherein the request includes an event identifier corresponding to the detected driving or vehicle event, and the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type; identifying the additional data in the DVR memory using the event identifier and based on said cross-referencing between the event data with the continuous video data stored in the DVR memory; transmitting, via the transceiver to the remote server, the identified additional data from the DVR memory for display on the user computer (Independent claim 16; claims 17-30 depend from claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
August 14, 2021